AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                                                                                                             filed
                                               UNITED STATES DISTRICT COURT
                                                                                                                            M 05 2019
                                                                                                                 „north
                                                                                                                   clerk%^^'^oong
                                                                                                                        district COURT
                                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                          Oakland' OFFir^'^omiA
                                                                                                                                   OFFICE


          United States of America                                             Case No. 4:19-mi-70865-MAG-l (DMR)
                      V.


                                                                               Charging Distriet:
          SONOVAH JUDITH HILLMAN,                                              Eastern District of Louisiana, New Orleans
                               Defendants.
                                                                               Charging District's Case No.:
                                                                               19-047 MAG




           ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                              CHARGES ARE PENDING AND TRANSFERRING BAIL


              After a hearing in this court, the defendant is released from custody and ordered to appear
      in the district court where the charges are pending to answer those charges. The time and place
      to appear in that court are as follows:


       Place: U.S. District Court                                      Courtroom No.: B431

       Eastern District ofLouisiana                                    Magistrate Judge Karen Wells Roby
       500 Poydras Street                                              Date and Time: June 28, 2019 at 11:30 a.m.

       New Orleans, LA 70130

                 If the date or time to appear in that court has not yet been set, the defendant must appear
      when notified to do so.


                 The clerk is ordered to transfer any hail deposited and interest earned thereon in the
     registry ofthis eourt, plus earned interest, to the clerk ofthe court where the charges are pending.

     Dated: June 5, 2019


                                                                       -Donna M. Ryu
                                                                        United States District Judge



     Transferj\'o-Custody_CR_AO 467_CSA
     rev. 3-19
